RIPPLE, Circuit Judge,
concurring.
I concur in the judgment. In my view, the district court’s failure to give defendant’s instruction No. 10 and the giving of plaintiffs instruction No. 28.11 constitute reversible error and requires a new trial. With respect to the admissibility of evidence as to whether Mr. Sherrod had a weapon, I agree essentially with the view stated by Judge Cummings in these en banc proceedings.

. The trial court’s treatment of this issue is discussed by the panel in Sherrod v. Berry, 827 F.2d 195, 202-03 (7th Cir.1987) and 827 F.2d at 218-19 (Coffey, J., dissenting).